EXHIBIT 32.1 CERTIFICATION PURSUANT TO EXCHANGE ACT RULE 15D-14(B) AND 18 U.S.C. SECTION In connection with the Quarterly Report of US Dry Cleaning Corporation (the”Company”) on Form 10-QSB for the period ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Robert Y. Lee, Chief Executive Officer of the Company, certify, to the best of my knowledge, pursuant to Exchange Act Rule 15d-14(b) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes
